1.'
                                          IN THE FOORTO COnRT
                                              OF   APPraLS
                                           San Antoino.   Tevas



      ABELARDO G- GONZALEZ       1622682           §
      Appellant                                    §
                                                   §           COA No.     04-15-00529-CR
      vs-                                          §
                                                                           04-15-00530-CR
                                                   §
      IHE STATE OF TEXAS                           §                       04-15
      A^^lle                                       §


                               MOTION FOR EXTENSION OF TIME TO FILE

                              MOTION FOR REHEARING / RECONSIDERATION            2



      TO THE HONORABLE JUDGE"S OF SAID COURT:


             Now Coraes          ABELARDO G. GONZALEZ,       PRO SE. aad moves the court in

      the above menticn cause's         files in haste on 11-08-2105        this motion for a

      extension of time to file a       motion for rehearinu /      reconsideration under TRAP

      49-7 on a ORDER OF DISMISSAL for lack of jurisdiction entered on Oct- 26- 2015
      and [Ojnly received by aptjellat cn Itov- 06 . 2015-


       (1)     This is appellant FIRST motion for a extension of time.
      (2)      The deadline to file the motion for reheariny / reconsideration is Nov.
               12, 2015.

      (3)      Appellant [0]nly received the dimissal ORCER on Nov. 06- 2015 at the
             . T-D-C-J. C. T. TERRELL UNIT on NOV- 06. 2015 (FRIDAY ) SEE EXHIBIT (A)
               attached•

               [Tjhis unexplain delay of 9 days has txrejudiced appellant since the C-T.
               Tterrell law library is CLOSED on Sunday's and Monday's and on Saturday
               the 7th of Nov. aj^ellant only at 15 min. of the TWO hour session since
                he was pulled out of session bv Syt- Sharp.
              Due to the above appellant has not adeuuate reviewed the case law cited
               in the ORDER, and therefore can not adeuuately file a meaninyfull, proper
               motion for rehearinu /   reconsideration-


      (4)     Appellant respectfullv ask fr a 30 DAY extension added f>"an Nov. 12. 2015
               which the new deadline to file would be IDec. 12. 2015.

                                                PRAYER

             Appellant prav's this honorable court GRANT       this motion.

                                                                  Respectfully a^bmitted
      Attaclnient to this motion
                                                                  Abeiardo G. 'Gonzalez 1622682-
      is Ex. (a) small slip:
                                                                  C.T.   Terrell B-3-40
      GRIG. EXXUMENi' (Mailrocm slip)                             1300 P.M.   655
                                                                  Rosharon-   Texas 77583
      DO NOT OVER LOOK<<<<<<
                                                                  Appellant /   pro-se
                                                                                                   Pl/2
                              NOTIFICATION                   E BY MAIL ROOM



                       Inmate Name                                           //5-/S
                       Inmate No.

                                      mecKi
                                                                                     room
                   /                           (Daleand Time)

                  ^regarding the following matter:
                              Questionable Correspondence
                              Questionable Publication
                              Package
                         Yi   Legal, Special, or Media Correspondence
                         (    Other                      j      /

                    Inmate's Signatun

                    Notifying
                    Officer's Sign;
                    ^iiyiiiai—11 lu upiit mall room.
                    Original—R(                                     d    i i ^
                    Copy—Give completed copy to inmate.                  hi bij,.152 (NRD)
                                                                        /\



EXHIBIT (A)   Motion for extension of time to file motion for rehearitKj / reconsi'^'^rtion

on 04-15-00529-CR / 04-15-n00530-eR / 04-15-00530-eR




                                                                                             Elf. A
                                                                                                      P2/:
                                                          H'Oiji'TOf'5 T5'>.
   Abeidfdo Gonzalez 1622682
  C.T. Terrell B-3-40                                :C& MOV 2015PM 5 t
  1300 F.M. 655
   Rosharoi/ Texas 77583
 v>_-- •
 &-•—      CM
           z:
Qi-^       O-
IdCRo
           CM
                               CLERK OP THE COURT
 5z        o                   Fo: the Fourth Cburt of Aopeals
           U9
                               Cadena-Reeves Justice Coiter
                                300 Dolorosa SUITE 3200
                                San Antonio/ Texas   78205-3037
   LEGAL MAIL